861 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul Lester WILSON, Jr., aka Butch, Defendant-Appellant.
No. 88-3233.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1988.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On April 4, 1988, this Court entered an order directing defendant Wilson to show cause why his late criminal appeal should not be dismissed for lack of jurisdiction.


2
In response to the show cause order, Wilson says he fired his retained counsel during the sentencing hearing, therefore, he has been unrepresented since the date his appeal time began to run.  The government says this matter should be dismissed or, alternatively, remanded to the district court for a factual determination of excusable neglect pursuant to Fed.R.App.P. 4(b).


3
Compliance with Rule 4(b) is a mandatory and jurisdictional requirement which this Court cannot waive or extend.   United States v. Merrifield, 764 F.2d 436, 437 (5th Cir.1985) (per curiam);  Cf. Browder v. Director, Dep't of Corrections of Illinois, 434 U.S. 257, 264 (1978).  Since Wilson has not sought nor received an extension of time from the district court, his appeal must be dismissed for lack of jurisdiction.


4
This matter is, therefore, ORDERED dismissed without prejudice to defendant's right to file a motion in district court to extend the time for filing a notice of appeal on grounds of excusable neglect pursuant to Fed.R.App.P. 4(b).  The motion to proceed in forma pauperis, motion for appointment of counsel and motion to withdraw are dismissed as moot.